833 F.2d 908
James P. JOHNSON, as Equity Receiver to Collect Assets, onbehalf of the Claimants of Chilcott Commodities Corporation,Chilcott Portfolio Management, Inc., Thomas D. Chilcott,d/b/a Chilcott Futures Fund, Thomas D. Chilcott, andChilcott Futures Fund, Plaintiff-Appellant,v.Don R. HENDRICKS and Betty M. Hendricks;  Gary K. Hilgersand Dona M. Hilgers;  Richard R. and Delores Grenfell;Vesta E. Dilts;  Chester D. Huffmire and Shirley J.Huffmire;  John T. and Annis L. Doto;  Charles V. Roth, Jr.;Malvin M. Krinsky and Florence Krinsky;  Lawrence W. Sadiland Virginia R. Sadil;  Elizabeth A. Demaree, M.E. Demareeand D.C. Demaree;  Rosemarie E. Sprague;  Joseph Studholmeand Renebelle B. Studholme;  and Charles H. Pope,Defendants-Appellees.
Nos. 85-2708 to 85-2720.
United States Court of Appeals,Tenth Circuit.
Dec. 3, 1987.

Appeal from the United States District Court for the District of Colorado, Richard P. Matsch, Judge.
Gerald L. Bader, Jr.  (Pamela N. Hultin, and Ann L. Duckett with him on the brief), Bader & Cox, Denver, Colo., for plaintiff-appellant.
Stuart N. Bennett (Mark J. Appelton, Roath & Brega, P.C., Denver, Colo., Shannon A. Robinson and Lynda H. Knowles, Richard J. Spelts, P.C., Denver, Colo., James R. Figg, Warkentine, Figg & Gerdes, Broomfield, Colo., J. Lawrence Hamil and Richard C. Morris, Hamil Professional Corp., Denver, Colo., Craig D. Joyce, Walters & Theis, Denver, Colo., Maurice Reuler and Robert W. Becker, Mason, Reuler and Peek Professional Corp., Denver, Colo., John A. Studholme and Fred W. Clifford, Boulder, Colo., Jeffrey L. Smith and Sheldon L. Abramson, Cohen Brame & Smith, Denver, Colo., with him on the briefs), Roath & Brega, P.C., Denver, Colo., for defendants-appellees.
Before McKAY, SEYMOUR and TACHA, Circuit Judges.
SEYMOUR, Circuit Judge.


1
This action was brought by James P. Johnson, as equity receiver on behalf of the claimants of Chilcott Commodities Corporation and various other entities, to recover amounts paid to investors in excess of their contributions.  The district court granted defendant investors' motions to dismiss.    Johnson v. Studholme, 619 F. Supp. 1347 (D.Colo.1985).  The receiver has appealed.


2
We affirm substantially for the reasons given by the trial court.  We are not persuaded that any of the arguments made on appeal by the receiver undermine the conclusions reached by that court.


3
AFFIRMED.